OPINION — AG — ** APPORTIONMENT BILL — LEGISLATIVE DAYS — EMERGENCY CLAUSE ** THE PRESENCE OR ABSENCE OF AN EMERGENCY CLAUSE TO AN APPORTIONMENT LAW OR LAWS HAS NOT EFFECT ON WHETHER THE LEGISLATURE HAS TIMELY COMPLETED ITS DUTY UNDER THE OKLAHOMA CONSTITUTION, ARTICLE V, SECTION 11(A) TO APPORTION. (INITIATIVE AND REFERENDUM, EMERGENCY CLAUSE, CONGRESSIONAL AND LEGISLATIVE DISTRICT REAPPORTIONMENT) CITE: ARTICLE V, SECTION 1, ARTICLE V, SECTION 2, ARTICLE V, SECTION 3, ARTICLE V, SECTION 4, ARTICLE V, SECTION 9(A), ARTICLE V, SECTION 11(B), ARTICLE V, SECTION 11(C), ARTICLE V, SECTION 26, ARTICLE V, SECTION 34, ARTICLE V, SECTION 58 (JOHN F. PERCIVAL)